AILSHIE, C. J.,
Concurring Specially. — I adhere to what is said in the original opinion in this ease with reference to the noneompliance of the respondent corporation with the foreign corporation laws of this state, and of its inability to take or hold title to real estate. In view, however, of the fact that it is shown that the company subsequently complied with the law in all respects, and that, prior to the final submission of this case to the trial court for its decision, the corporation had complied with the laws and the constitution of the state with reference to taking and holding -title to property, it seems to me that under those circumstances it might lawfully have a decree in its favor quieting its title to property which it was in the sole and exclusive possession of at the time of the trial and had been for a long time prior thereto. For these reasons, and in the light of all the facts and circumstances disclosed upon the rehearing in this case, I am inclined to concur in affirming the judgment which was entered in the trial court both in favor of the respondent corporation and that in favor of the Bliss Townsite Company. It is clear to me that the intervenor has no fights in the premises and was not entitled to recover. For the foregoing reasons I concur in affirming the judgment.